Exhibit 10.14

 

Employment Agreement

 

This Agreement is entered into as of January 12, 2004, by and between Arun
Oberoi (the “Executive”) and Micromuse Inc., a Delaware corporation (the
“Company”).

 

1. Duties and Scope of Employment.

 

(a) Position. For the term of his employment under this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
Executive Vice President of Global Sales and Technical Services. The Executive
shall report to the Company’s Chief Executive Officer.

 

(b) Obligations to the Company. During the term of his Employment, the Executive
shall devote his full business efforts and time to the Company consistent with
his duties determined from time to time by the Company’s Chief Executive
Officer. During the term of his Employment, and without the prior written
approval of the Company’s Board of Directors (the “Board”), the Executive shall
not render services in any capacity to any person or entity other than the
Company and its subsidiaries, and shall not act as a sole proprietor or partner
or manager of any other person or entity, or as a shareholder or other equity
owner owning more than one percent of the stock or any profits or voting
interest of any other corporation or other entity, respectively. The Executive
will be entitled to expend a reasonable amount of time performing civic and
volunteer activities if these activities are first disclosed to the Company’s
Chief Executive Officer and do not interfere with his duties to the Company. The
Company acknowledges that the Executive is currently enrolled in the Executive
MBA Program at Northwestern University and that the Executive’s participation in
this MBA program until its completion shall not be a breach of this Agreement.
In connection with the MBA program the Executive shall be required to attend
classes every other Friday afternoon through the end of May, 2004; the
Executive’s days attending classes shall not be considered vacation days. The
parties acknowledge that the Executive will be classified as an executive
officer for purposes of reporting under SEC rules as long as the Executive
serves in the foregoing position, and the Executive agrees to abide by his
personal reporting obligations under Section 16(a) of the Securities Exchange
Act of 1934 and the securities trading policies and procedures of the Company
implemented from time to time for all executive officers and employees.

 

(c) No Conflicting Obligations. The Executive represents and warrants to the
Company that:

 

(i) he is under no obligations or commitments, whether contractual or otherwise,
that are inconsistent with his obligations under this Agreement;

 

(ii) he will not use or disclose, in connection with his employment by the
Company, any trade secrets or other proprietary information or intellectual
property in which any former employer or other third party has any right, title
or interest,

 

(iii) his employment by the Company as contemplated by this Agreement will not
infringe or violate the rights of any other person; and



--------------------------------------------------------------------------------

(iv) he has returned to the persons entitled thereto all property and
confidential information belonging to any prior employer.

 

(d) Commencement Date. The Executive shall commence his employment relationship
with the Company and full-time Employment as Executive Vice President of Global
Sales and Technical Services as soon as reasonably practicable after the date of
this Agreement, but not later than January 12, 2004. The date that the Executive
reports for full-time employment will be the date of employment for purposes of
computing compensation as an executive.

 

(e) Principal Office of the Executive. Subject to the other provisions of this
Section 1(e), the Company will arrange for and maintain the Executive’s
principal office for the performance of his services under this Agreement within
the greater Boston metropolitan area, and employ one executive assistant for him
in that office. The Company may rent for this purpose a pre-furnished office
suite selected by the Company, and need not establish a formal Company office
staffed with other employees. The Company’s obligation for such rental shall not
exceed an aggregate out-of-pocket monetary cost and expense in excess of an
annualized $15,000 per fiscal year. The Company shall pay the Executive’s
executive assistant an annual salary plus benefits, the initial amount of which
will be mutually agreed by the Company and the Executive. At all times, the
Executive will also travel for business as reasonably needed in connection with
his executive duties.

 

2. Cash and Incentive Compensation.

 

(a) Salary. The Company shall pay the Executive as compensation for his services
a base salary at a gross annual rate of not less than $300,000. Such salary
shall be payable in semi-monthly increments in accordance with the Company’s
standard payroll procedures. The annual compensation specified in this Section
2(a), together with any increases in such compensation that the Board may grant
from time to time, is referred to in this Agreement as “Base Compensation.”

 

(b) On Target Bonuses. In addition to Base Compensation, the Executive shall be
eligible to receive an annual incentive bonus with a target bonus amount (the
“On Target Bonus”) set forth in the table below in this Section 2(b). The On
Target Bonus (if any) shall be awarded based on criteria of performance by the
Executive and/or the Company (the “Target”) established in advance by the
Compensation Committee of the Board that will include consideration of the
recommendations of the Chief Executive Officer. The reasonable determinations of
the Compensation Committee with respect to the On Target Bonus shall be final
and binding, subject to Section 10(g). The On Target Bonus shall be up to the
following amounts, respectively payable on a “cliff” basis if and only if the
percentages of the Target are achieved (and without interpolation or pro rata
adjustments below 100% or within or above the percentage thresholds set forth
below):

 

% of Target Achieved

--------------------------------------------------------------------------------

   On Target Bonus


--------------------------------------------------------------------------------

  

Maximum Base

Compensation and
On Target Bonus

--------------------------------------------------------------------------------

100%

   $ 250,000    $ 550,000

110%

   $ 345,000    $ 645,000

120%

   $ 585,000    $ 885,000

130%

   $ 637,917    $ 937,917

140% or more

   $ 690,833    $ 990,833

 

2



--------------------------------------------------------------------------------

(c) Stock Options. The Company shall grant the Executive non-statutory stock
options covering a total of seven hundred thousand (700,000) shares of the
Company’s common stock, under the Company’s 1997 Stock Option/Stock Issuance
Plan, as amended (the “Plan”), as follows:

 

(i) The Compensation Committee of the Board shall grant these options to the
Executive on or within sixty (60) days after the date that the Executive
commences full-time employment with the Company under this Agreement. The
exercise price of the options shall be equal to the fair market value of the
Company’s common stock on the date of grant as determined by the Compensation
Committee under the Plan. The term of these options shall be 10 years, subject
to earlier expiration in the event of the termination of the Executive’s
Employment as set forth in this Agreement and the Plan.

 

(ii) Options covering 500,000 shares shall become exercisable and vested over a
four (4) year period as follows: 125,000 shares become exercisable and vested
upon the Executive completing his initial twelve (12) continuous months of
full-time Employment measured from the date of grant, and thereafter 1/48th of
the 500,000 shares become exercisable and vested monthly upon the Executive
completing each additional month of Employment over the succeeding 36 month
period commencing on the 12 month anniversary of the date of grant, with any
fractional shares being addressed upon exercise by the Company in accordance
with the Plan.

 

(iii) Options covering 200,000 shares shall become fully exercisable and vested
upon the earlier of (A) the Executive completing six (6) continuous years of
full-time Employment measured from the date of grant, or (B) the date on which
the Company files a periodic report on Form 10-Q or Form 10-K (or any equivalent
successor form) for a fiscal period ending no later than March 31, 2006, in
which the Company reports total revenues from license and maintenance and
services for the fiscal quarter reported (or, in the case of a Form 10-K, for
the Company’s fourth fiscal quarter) that are at least two (2) times the total
revenues from license and maintenance and services in the fiscal quarter ended
December 31, 2003, as reported in the Company’s Form 10-Q filed with the SEC for
that period. In addition, and notwithstanding the foregoing:

 

(I) The following revenue shall not accelerate the vesting of the foregoing
options and shall not otherwise be measured or included for purposes of this
Section 2(c): (AA) revenue for any period ending after March 31, 2006, (BB)
revenue generated by any products or services developed by corporations or other
entities acquired by Micromuse after December 31, 2003; and (CC) revenue
generated by products or services developed

 

3



--------------------------------------------------------------------------------

by entities other than the Company and that are re-licensed or re-sold by the
Company; provided, however the revenue generated by products that fill a gap in
the Company’s current line of products and that are re-licensed, sublicensed or
re-sold by the Company before March 31, 2006 shall be measured and included in
the calculation of revenue for determining the acceleration of the vesting of
the aforementioned options covering 200,000 shares.

 

(II) All press releases and Forms 8-K the Company may issue or furnish to report
historical fiscal period results shall be disregarded for purposes of this
Section 2(c).

 

(III) If any misconduct by the Executive is a substantial factor in causing a
restatement of revenue that previously triggered vesting of these options under
this Section 2(c)(iii), the Company shall, as of the date of the restatement,
have the right to rescind and cancel all options described in this Section 2(c)
and shares held by the Executive from the exercise of such options, and also
have the right to recover all proceeds in excess of the aggregate exercise price
from any sales of any shares under such options that occurred on, prior to or
after the date of the restatement, net of any taxes paid in connection with the
exercise of such options and sale of shares obtained upon exercise, which taxes
are not refunded to Executive after Executive uses good faith efforts to obtain
a refund from the Internal Revenue Service (“IRS”) and relevant state tax
authorities, together with all Target Bonuses, net of any taxes paid thereon
that are not refunded to Executive after Executive uses good faith efforts to
obtain a refund from the IRS and relevant state tax authorities, to the extent
paid based upon restated revenues of which any misconduct of Executive was a
substantial factor in causing such restatement, and together with interest on
the foregoing at the rate of 10% per annum from the date of written demand by
the Company upon or after any such restatement until all outstanding sums are
fully paid to the Company. A “restatement” for this purpose means any revised
revenue figures in a periodic report filed with the SEC that correct any
material inaccuracy in previously reported revenue.

 

(iv) The grant of the foregoing options shall be evidenced by the Notice of
Grant and Stock Option Agreement attached as Exhibit A. The foregoing summary of
option terms is qualified by reference to the provisions of Exhibit A, the Plan
included in Exhibit B, and other applicable provisions of this Agreement.

 

(v) The grant of the foregoing options is not intended to preclude additional
stock option or other equity awards, if any, that may be made in the discretion
of the Compensation Committee of the Company’s Board of Directors.

 

3. Vacation and Executive Benefits.

 

(a) Vacation. During the term of his Employment, the Executive shall be eligible
for paid vacations for up to twenty (20) days per fiscal year and up to six (6)
paid days per year for illness or personal business (in each case prorated for
any partial fiscal year and in addition to any generally applicable Company
holidays) and otherwise in accordance with the Company’s standard policy
applicable to its executive officers, as it may be amended from time to time.

 

4



--------------------------------------------------------------------------------

(b) Other Benefits. During the term of his Employment, the Executive shall be
eligible to participate in any benefit plans maintained by the Company in which
the Company’s employees generally or executive officers as a group are eligible
to participate, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan. Subject to the foregoing, and as the same may
be changed or terminated by the Company in its discretion on a group basis, the
foregoing benefits currently consist of group medical, dental, vision and EAP
insurance paid by the Company for the Executive, group long term disability
insurance and life insurance and AD&D coverage for one times annual base salary
paid by the Company for the Executive, and eligibility to participate in a
flexible spending account plan and 401(k) plan subject to the terms of
participation established from time to time for those plans.

 

4. Business Expenses. During the term of his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies.

 

5. Term of Employment.

 

(a) Basic Rule. The Company agrees to continue the Executive’s Employment, and
the Executive agrees to remain in Employment with the Company, from the
commencement date set forth in Section 1(d) until the date when the Executive’s
Employment terminates pursuant to Subsection (b) or (c) below. The Executive’s
Employment with the Company shall be “at will.” Any contrary representations
that may have been made or implied to the Executive are superseded by this
Agreement. This Agreement, including Sections 6 and 7 below, shall constitute
the full and complete agreement between the Executive and the Company on the “at
will” nature of the Executive’s Employment, which may only be changed in an
express written agreement signed by the Executive and a duly authorized officer
of the Company other than the Executive.

 

(b) Termination. The Company may terminate the Executive’s Employment at any
time and for any reason (or no reason), and with or without Cause as defined in
Section 6, by giving the Executive notice in writing. The Executive may
terminate his Employment at any time and for any reason (or no reason), and with
or without Good Reason as defined in Section 6, by giving the Company notice in
writing not less than thirty (30) days prior to the intended date of
termination. The Executive’s Employment shall terminate automatically in the
event of his death.

 

(c) Permanent Disability. The Company may terminate the Executive’s active
Employment due to Permanent Disability by giving the Executive notice in
writing. For all purposes under this Agreement, “Permanent Disability” shall
mean that the Executive, at the time notice is given, has failed to perform his
duties under this Agreement for not less than one hundred (100) days during any
period of 12 consecutive months as the result of his incapacity due to physical
or mental injury, disability or illness.

 

5



--------------------------------------------------------------------------------

(d) Rights upon Termination. Except as expressly provided in Section 6 or 7,
upon the termination of the Executive’s Employment pursuant to this Section 5,
the Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 2, 3 and 4 earned and accrued for the
period through the effective date of the termination. The Company shall pay the
Executive all accrued but unpaid salary, bonus and reimbursements owed as of the
date of the termination of his Employment, and otherwise provide the Executive
COBRA and other accrued but unpaid payments or benefits, if any, that may be
required by applicable law. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.

 

(e) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of the Executive’s
obligations under Section 8.

 

6. Termination Benefits.

 

(a) General Release. Any other provision of this Agreement notwithstanding,
Subsections (b) and (c) below and Section 7 shall not apply unless the Executive
has executed (and not revoked under any revocation right, if any, allowed by
law) a general release (in substantially the form attached to this Agreement as
Exhibit C) of all known and unknown claims that he may then have against the
Company or persons affiliated with the Company, except that he shall not be
required to release any rights he may otherwise have under the indemnity
agreement or any available insurance described in Section 10(j), nor any vested
benefits or rights under the Company’s employee benefit plans and programs.

 

(b) Severance Pay. If, during the term of this Agreement, the Company terminates
the Executive’s Employment for any reason other than Cause or Permanent
Disability or the Executive resigns his Employment for Good Reason, then:

 

(i) the Company shall pay the Executive his Base Compensation for a period of 12
months following the termination of his Employment at the rate in effect at the
time of the termination of Employment, which shall be paid in accordance with
the Company’s standard payroll procedures; and

 

(ii) the Company shall pay the Executive an amount equal to the On Target Bonus
amount in effect at the time of termination of Employment as a Target Bonus if
and only if that amount would otherwise have been payable under Section 2(b)
with respect to the period of 12 months following termination of his employment
under the then most recent Target established under Section 2(b) if he had
remained employed by the Company, due at such date or dates such a Target Bonus
would otherwise have been determinable and payable.

 

(iii) If Subsection (b) above applies, then the percentage of the options
described in Section 2(c), and other options, if any, awarded to the Executive
thereafter, that is exercisable and vested shall be determined by adding six (6)
months to the actual length of the Executive’s Employment.

 

6



--------------------------------------------------------------------------------

(iv) With regard to payments provided under this Subsection (b) or other post
termination compensation or benefits, the Executive shall be under no duty to
mitigate his damages, and the Company shall be entitled to no offset rights in
the event the Executive secures other employment.

 

(c) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following acts or omissions of the Executive:

 

(i) Refusal to perform his duties under this Agreement or any other material
breach of this Agreement, or any material breach of the Proprietary Information
and Inventions Agreement between the Executive and the Company or the code of
conduct referred to in Section 10(c);

 

(ii) Conviction of, or a plea of “guilty” or “no contest” to, a felony or crime
involving moral turpitude under the laws of the United States or any state
thereof;

 

(iii) Fraud, embezzlement or misappropriation of the assets of the Company or
other deliberate acts of dishonesty or misfeasance at the expense of the Company
or its subsidiaries, successors or assignees;

 

(iv) Willful misconduct or gross negligence in the performance of duties
assigned to the Executive under this Agreement, or

 

(v) Willful or grossly negligent failure to comply with securities or other laws
applicable to the Executive, or for which the Executive is responsible for
assuring compliance, that results in significant harm to the Company;

 

Provided that, despite the foregoing, such definitions of Cause shall not apply
to acts or omissions otherwise listed above that are both (A) isolated or
inadvertent and did not occur willfully or in bad faith, and (B) insubstantial
in their effect on the Company, unless the Company has given reasonable written
notice to the Executive describing the proscribed action in reasonable detail
and the Executive has failed to remedy the acts or omissions described in such
notice within thirty (30) days after the Executive is given such notice.

 

(e) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean:

 

(i) The assignment to the Executive, without his prior consent, of any duties or
any other action by the Company that result in (A) a requirement for him to
report to an officer or office of the Company other than the Chief Executive
Officer and/or the Board of Directors or any committee thereof, or (B) an
overall and substantial diminution in his responsibilities in the area of global
sales and services; or

 

(ii) Any failure by the Company to comply with any of the material provisions of
this Agreement;

 

7



--------------------------------------------------------------------------------

Provided that, despite the foregoing, such definitions of “Good Reason” shall
not apply to any acts or omissions of the Company unless the Executive has given
written notice to the Company describing the proscribed action in reasonable
detail, and the Company has failed to remedy the acts or omissions described in
such notice within forty-five (45) days (or such other period as reasonably
agreed by the parties) after the Company is given such notice.

 

7. Change in Control. If the Company is subject to a Change in Control or
Corporate Transaction as defined in the Plan that is consummated during the term
of the Executive’s Employment under this Agreement, and the Company or its
successor terminates the Executive’s Employment for any reason other than Cause
or Permanent Disability, or the Executive resigns his Employment for Good
Reason, in each case upon or within twelve (12) months after such consummation,
then:

 

(a) The Executive shall be entitled to receive the Base Compensation and Target
Bonus amount specified in Section 6(b); and

 

(b) The following additional provisions shall apply to the options to purchase
700,000 shares of the Company’s common stock described in Section 2(c) and all
other options granted to the Executive during the term of his employment shall:

 

(i) If the Change in Control or Corporate Transaction is consummated on or
within the first nine (9) months after the date the Employment commences under
Section 1(d) of this Agreement, and if and only if the Executive’s Employment
ends as provided above in this Section 7, then the Executive will receive
immediate vesting of a portion of the options that are unvested as of the date
of Executive’s termination so that a maximum of 350,000 option shares is then
vested.

 

(ii) If the Change in Control or Corporate Transaction is consummated following
the end of the initial nine (9) months after the Employment commences under
Section 1(d) of this Agreement, and if and only if his employment ends as
provided above in this Section 7, the Executive will receive immediate vesting
of one hundred percent (100%) of any unvested portion of the options as of the
date of termination.

 

(iii) Notwithstanding the foregoing, if there is Corporate Transaction and the
acquiring or surviving corporation does not elect to assume, or substitute new
options for, the options granted to the Executive under this Agreement, the
Executive shall have the right to exercise the options granted to him under this
Agreement (A) up to a maximum of 350,000 option shares immediately prior to the
closing of a Corporate Transaction that is consummated on or within nine (9)
months after the date of this Agreement (whether or not his employment ends as
provided in this Section 7), and (B) in full, including any previously unvested
shares, immediately prior to the closing of a Corporate Transaction that is
consummated more than nine (9) months after the date of this Agreement (whether
or not his employment ends as provided in this Section 7). If this clause (iii)
applies, then, as provided in the Plan, immediately following the consummation
of the Corporate Transaction, all outstanding options held by the Executive
shall terminate and cease to be outstanding.

 

8



--------------------------------------------------------------------------------

(iv) The provisions of this Section 7 shall supercede and govern in lieu of any
inconsistent or contrary provisions of the Plan relating to a Corporate
Transaction or Change of Control.

 

(v) The number of shares referred to in Section 7(b) shall be adjusted to
reflect a stock split or similar other change in the capital structure of the
Company as provided in the Plan.

 

8. Executive’s Restrictive Covenants.

 

(a) Non-Competition. During the period commencing on the date of this Agreement
and continuing until the date on which Executive’s Employment terminates for any
reason, the Executive shall not, directly or indirectly (other than with the
Company’s prior written consent), commence or otherwise engage in a Competitive
Business Activity. The term “Competitive Business Activity” shall mean: (i)
engaging in, or managing or directing persons engaged in, the development,
licensing, leasing, sale or distribution of network management software or
service assurance or fault detection software or any other business, defined by
the Company with similar specificity, which the Company or any of the Company’s
affiliates can demonstrate that it is, at the time of such termination, actively
engaged in (“Competing Business”), whether independently or as an executive,
agent, consultant, advisor, independent contractor, proprietor, partner,
officer, director or otherwise; (ii) acquiring or having an ownership interest
in any entity that derives more than 15% of its gross revenues from any
Competing Business, except for ownership of 1% or less of any entity whose
securities are freely tradable on an established market or 5% or less if not so
tradable; or (iii) participating in the planning, financing, operation,
management or control of any firm, partnership, corporation, entity or business
described in clause (ii) above.

 

(b) Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the first (1st) anniversary of the date when the
Executive’s Employment terminates for any reason, the Executive shall not
directly or indirectly, personally or through others, solicit or attempt to
solicit (on the Executive’s own behalf or on behalf of any other person or
entity) either (i) the employment of any employee in the sales staff or
division, or any executive, of the Company or any of the Company’s affiliates,
or (ii) the business of any customer of the Company or any of the Company’s
affiliates with whom the Executive had material contact during his Employment,
to the extent this clause (ii) is lawfully enforceable to protect the Company’s
trade secrets.

 

(c) Non-Disclosure. The Executive has entered into a Proprietary Information and
Inventions Agreement with the Company, which is incorporated herein by
reference, a copy of which is attached as Exhibit D.

 

(d) Injunctive Relief. The Executive acknowledges and agrees that his failure to
perform any of his covenants in this Section 8 would cause irreparable injury to
the Company and cause damages to the Company that would be difficult or
impossible to ascertain or quantify. Accordingly, without limiting any other
remedies that may be available with respect to any breach of this Agreement, the
Executive consents to the entry of an injunction to restrain any breach of this
Section 8.

 

9



--------------------------------------------------------------------------------

(e) Survival. The covenants in this Section 8 shall survive any cancellation,
termination, rescission or expiration of this Agreement and the termination of
the Executive’s Employment with the Company for any reason.

 

9. Successors.

 

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets that becomes bound by this Agreement.

 

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, and binding
upon, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

10. Miscellaneous Provisions.

 

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when (i)
personally delivered, (ii) delivered to the U.S. Postal Service for delivery by
registered or certified mail or (iii) delivered to a comparable private service
offering guaranteed deliveries in the ordinary course of its business. Notice
under clauses (ii) and (iii) shall be valid only if delivery charges have been
prepaid and a return receipt will be furnished. In the case of the Executive,
notice under clauses (ii) and (iii) shall be addressed to him at the home
address that he most recently communicated to the Company in writing. In the
case of the Company, notice under clauses (ii) and (iii) shall be addressed to
its corporate headquarters and directed to the attention of its Secretary.

 

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(c) Whole Agreement. This Agreement and the attached Exhibits A through D
contain the entire understanding of the parties with respect to the subject
matter hereof, and supercede any other prior or contemporaneous term sheets,
agreements, representations or understandings (whether oral or written and
whether express or implied). Notwithstanding the foregoing, the Executive
acknowledges that Nasdaq listing standards require the Company to maintain a
code of business conduct that meets the definition of a code of ethics as
defined in SEC rules (Regulation S-K Item 406) and that is applicable to all
directors, officers and

 

10



--------------------------------------------------------------------------------

employees of the Company. The Executive agrees to abide by the obligations of
the code of business conduct that generally apply to officers and employees of
the Company, as set forth in the code that the Company from time to time
publishes on its website or files with the SEC.

 

(d) Withholding Taxes. All payments and compensatory benefits made and to be
made under this Agreement shall be subject to reduction to reflect all taxes or
other charges required to be withheld by all applicable laws.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of California
without regard to principles of conflicts of law.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g) Arbitration. Subject to the rights of either party to seek injunctive or
other relief from a court relating to matters covered by Section 8 or trade
secret or proprietary information claims, any controversy or claim arising out
of or relating to this Agreement or the breach thereof, or the Executive’s
Employment or the termination thereof, shall be settled in the metropolitan area
in which the Executive’s principal office is or was most recently located, by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The Executive and
the Company expressly waive all rights to have such disputes resolved via trial
before a judge and/or jury. The decision of the arbitrator shall be final and
binding on the parties, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The parties hereby agree
that the arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement. The Company shall initially
pay all fees and expenses of the arbitrator. However, the Company or the
Executive, as the case may be, shall bear all fees and expenses of the
arbitrator and all of the reasonable legal fees and out-of-pocket expenses of
the other party if the arbitrator determines that the claim or position of the
Company or the Executive, as the case may be, was without reasonable foundation.
The Executive and the Company hereby consent to personal jurisdiction of the
state and federal courts located in the state where the Executive’s principal
office is or most recently was located for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants. The parties will be entitled to reasonable discovery
of essential matters as determined by the arbitrator. In the arbitration, the
parties will be entitled to all remedies that would have been available if the
matter were litigated in a court of law. The arbitrator shall issue a written
award that sets forth the essential findings of fact and conclusions of law on
which the award is based.

 

(h) No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or substantially all of the
Company’s assets to such entity.

 

11



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(j) Indemnity and Director and Officer Insurance. The Company and the Executive
shall execute an indemnity agreement that is in substance identical to
agreements entered or to be entered into with other executive officers of the
Company.

 

(k) Legal Fees. The Company shall reimburse the Executive for reasonable legal
fees not in excess of five thousand dollars ($5,000) incurred by him in
connection with the review of this Agreement prior to its execution.

 

(l) Press Release. In connection with the initial employment of the Executive,
the Company and the Executive shall mutually agree upon the substance and timing
of the press release to be issued by the Company announcing his new position
with the Company.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Micromuse Inc.  

/s/ Arun Oberoi

--------------------------------------------------------------------------------

       

Arun Oberoi

By

 

 

--------------------------------------------------------------------------------

   

 

Exhibit List

 

Exhibit A   Notice of Grant and Stock Option Agreement Exhibit B   Prospectus
and copy of 1997 Stock Option/Stock Issuance Plan Exhibit C   Form of Release
under Section 6(a) Exhibit D   Proprietary Information and Inventions Agreement

 

12



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

MICROMUSE INC.

 

NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT

 

(700,000 Shares)

 

Optionee:   Arun Oberoi Grant Date:  

January 29, 2004

Vesting Commencement Date:  

Grant date specified immediately above.

Exercise Price:  

$8.03

Number of Option Shares:  

seven hundred thousand (700,000) shares of common stock

Expiration Date:  

January 29, 2014

Type of Option:  

Non-statutory stock option

Employment Agreement:   Optionee agrees that the Option is granted subject to
and in accordance with, and agrees to be bound in respect of the Option by, the
terms of the Employment Agreement dated as of January 12, 2004, between him and
Micromuse Inc. (the “Employment Agreement”), and the attached Stock Option
Agreement, and except as otherwise provided in the foregoing agreements, the
Micromuse Inc. 1997 Stock Option/Stock Issuance Plan (the “Plan”). Nothing in
this Notice or the Stock Option Agreement shall confer upon Optionee any right
to continue in Service for any period of specific duration. Dates Exercisable
and Vested:   The Option shall become exercisable and vested over a four (4)
year period in accordance with the provisions of Section 2(c) of the Employment
Agreement. Definitions:   Capitalized terms used but not defined in this Notice
of Stock Option Grant have the meanings given to them in the attached Stock
Option Agreement.

 

13



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

The parties have signed this Notice of Stock Option Grant as of the grant date
set forth above, and their signatures to this notice also constitute signatures
to the attached Stock Option Agreement.

 

Micromuse Inc.  

/s/ Arun Oberoi

--------------------------------------------------------------------------------

        Optionee Signature

By

 

/s/ James B. De Golia

--------------------------------------------------------------------------------

 

Print Name:

 

Arun Oberoi

Print Name:

 

James B. De Golia

 

Address:

 

 

--------------------------------------------------------------------------------

Title:

 

Senior Vice President & Secretary

     

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

MICROMUSE INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

A. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary) pursuant to the Employment Agreement, and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan and the
Employment Agreement in connection with the Corporation’s grant of an option to
Optionee.

 

B. All capitalized terms in this Agreement shall have the meanings assigned to
them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option (the “Option”) to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the Option term specified in Paragraph 2 at the Exercise Price.

 

2. Option Term. The Option shall have a term of ten (10) years measured from the
Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6,
or in the circumstance specified in Section 7(b) of the Employment Agreement.

 

3. Limited Transferability. During Optionee’s lifetime, the Option shall be
exercisable only by Optionee and shall not be assignable or transferable other
than by will or by the laws of descent and distribution following Optionee’s
death, except that the Option is transferable to members of Optionee’s immediate
family or to trusts or partnerships formed for the benefit of Optionee or
members of Optionee’s immediate family.

 

4. Dates of Exercise. The Option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the Option
becomes exercisable for such installments, those installments shall accumulate
and the Option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the Option term under Paragraph 5.

 

5. Cessation of Service. The Option term specified in Paragraph 2 shall
terminate (and the Option shall cease to be outstanding) prior to the Expiration
Date should any of the following provisions become applicable:

 

(a) Should Optionee cease to remain in Service for any reason (other than death,
Disability or Cause as defined in the Employment Agreement) while the Option is
outstanding, then Optionee shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise the Option,
but in no event shall the Option be exercisable at any time after the Expiration
Date.

 

15



--------------------------------------------------------------------------------

(b) Should Optionee die while the Option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the Option
is transferred pursuant to Optionee’s will or in accordance with the laws of
inheritance shall have the right to exercise the Option. Such right shall lapse,
and the Option shall cease to be outstanding, upon the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of Optionee’s
death or (ii) the Expiration Date.

 

(c) Should Optionee cease Service by reason of Disability while the Option is
outstanding, then Optionee shall have a period of twelve (12) months (commencing
with the date of such cessation of Service) during which to exercise the Option.
In no event shall the Option be exercisable at any time after the Expiration
Date.

 

(d) Should Optionee’s Service be terminated for Cause as defined in the
Employment Agreement, while the Option is outstanding, then the Optionee shall
have a period of ten (10) days (commencing with the date of such cessation of
Service) during which to exercise the Option. In no event shall the Option be
exercisable at any time after the Expiration Date.

 

6. Accelerated Vesting. The exercisability and vesting of the Option, to the
extent outstanding but not otherwise fully exercisable, shall automatically
accelerate to the extent provided in, and pursuant to, Sections 6(b)(iii) and
7(b) of the Employment Agreement.

 

7. Adjustment in Option Shares. Nothing in this Agreement affects the right of
the Corporation to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets. Should any change be
made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to the Option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

 

8. Stockholder Rights. The holder of the Option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased shares.

 

9. Manner of Exercising Option.

 

(a) In order to exercise the Option with respect to all or any part of the
Option Shares for which the Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:

 

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the Option is exercised.

 

16



--------------------------------------------------------------------------------

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

 

(A) cash or check made payable to the Corporation; or

 

(B) in shares of Common Stock held by Optionee (or any other person or persons
exercising the Option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or

 

(C) to the extent the Option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the Option) shall concurrently provide irrevocable
instructions (I) to a brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all Federal, state and
local income and employment taxes required to be withheld by the Corporation by
reason of such exercise, and (II) to the Corporation to deliver the certificates
for the purchased shares directly to such brokerage firm, after sufficient funds
have been remitted to the Corporation, in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the Option
exercise.

 

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the Option (if other than Optionee) have the right to
exercise the Option.

 

(iv) Execute and deliver to the Corporation such written representations as may
be requested by the Corporation in order for it to comply with the applicable
requirements of Federal and state securities laws.

 

(v) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all Federal, state and
local income and employment tax withholding requirements applicable to the
Option exercise.

 

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising the Option)
a certificate or electronic book entry for the purchased Option Shares, with the
appropriate legends affixed thereto.

 

(c) In no event may the Option be exercised for any fractional shares.

 

17



--------------------------------------------------------------------------------

10. Compliance with Laws and Regulations.

 

(a) The exercise of the Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the NASDAQ National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

 

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to the Option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

11. Successors and Assigns. Except to the extent otherwise provided in Paragraph
3, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns and the legal representatives, heirs and legatees of
Optionee’s estate.

 

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

13. Construction. This Agreement and the Option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Option.

 

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflicts of law rules.

 

18



--------------------------------------------------------------------------------

APPENDIX TO STOCK OPTION AGREEMENT:

 

The following definitions shall be in effect under the Agreement:

 

Agreement shall mean this Stock Option Agreement.

 

Board shall mean the Corporation’s Board of Directors.

 

Code shall mean the Internal Revenue Code of 1986, as amended.

 

Common Stock shall mean the Corporation’s common stock.

 

Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party: (i) a merger or consolidation
in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or (ii) the sale, transfer or
other disposition of all or substantially all of the Corporation’s assets in
complete liquidation or dissolution of the Corporation.

 

Corporation shall mean Micromuse Inc., a Delaware corporation, and any successor
corporation to all or substantially all of the assets or voting stock of
Micromuse Inc. which shall by appropriate action adopt the Plan.

 

Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

Exercise Date shall mean the date on which the Option shall have been exercised
in accordance with Paragraph 9 of the Agreement.

 

Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

 

Expiration Date shall mean the date on which the Option expires as specified in
the Grant Notice.

 

Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the NASDAQ National Market,
then the Fair Market Value shall be the closing price per share of Common Stock
on the date in question, as the price is reported by the National Association of
Securities Dealers on the NASDAQ National Market or any successor system. If
there is no closing price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing price on the last preceding date for
which such quotation exists.

 

19



--------------------------------------------------------------------------------

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the NASDAQ National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.

 

Grant Date shall mean the date of grant of the Option as specified in the Grant
Notice.

 

Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

Option shall have the meaning set forth in Section 1 of this Agreement.

 

Option Shares shall mean the number of shares of Common Stock subject to the
Option.

 

Optionee shall mean the person to whom the Option is granted as specified in the
Grant Notice.

 

Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

Permanent Disability shall mean the definition of Permanent Disability contained
in the Employment Agreement.

 

Plan shall mean the Corporation’s 1997 Stock Option/Stock Issuance Plan.

 

Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

 

20



--------------------------------------------------------------------------------

Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant.

 

Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

 

Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

21